COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 IGNACIO E. MONTANES,                             §
                                                                  No. 08-14-00021-CV
                              Appellant,          §
                                                                    Appeal from the
 v.                                               §
                                                          County Court at Law Number Three
 CACH, LLC,                                       §
                                                                of Dallas County, Texas
                              Appellee.           §
                                                                 (TC# CC-12-06973-C)
                                                  §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.1. Appellant represents the parties have settled all matters in controversy. We grant

the motion and dismiss the appeal. Costs are assessed against Appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).



                                              GUADALUPE RIVERA, Justice
July 25, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.